Citation Nr: 0622810	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  01-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for disability of the 
left hand.

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for coronary artery 
disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to November 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In January 2004, a hearing before the undersigned Veterans 
Law Judge was held in Washington, D.C.  A transcript of this 
hearing is of record.  During that hearing, the veteran 
withdrew the issue of entitlement to service connection for 
hyperlipidemia from appellate status.  38 C.F.R. § 20.204 
(2005).  Accordingly, that issue will be addressed no further 
by the Board.

In July 2004, the Board remanded these issues for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.  

In the July 2004 Remand, the Board referred the issue of 
entitlement to service connection for disability of the left 
upper extremity to the RO for appropriate action.  Since that 
time, the record does not reflect that any action has been 
taken.  The Board again refers that issue to the RO.  

In addition, in April 2004, the veteran requested that his 
previously denied claim of entitlement to service connection 
for an eating disorder be reopened.  That matter is also 
referred to the RO for appropriate action.

The Board notes that in the May 2006 informal hearing (page 
6), the veteran's representative asserts that service 
connection is warranted for disabilities of the left knee and 
right shoulder.  This may simply be a typographical error; 
however, it is noted that such claims have not been appealed 
or adjudicated, and the Board will therefore not address them 
further.  


FINDINGS OF FACT

1.  The veteran has level I hearing in the right ear, with 
level VII hearing in the left ear.

2.  A low back disability was not present within one year of 
the veteran's discharge from service and is not etiologically 
related to service. 

3.  A left hand disability was not present within one year of 
the veteran's discharge from service and is not etiologically 
related to service. 

4.  Diabetes mellitus was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to service. 

5.  Coronary artery disease was not present within one year 
of the veteran's discharge from service and is not 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005); 
38 C.F.R. § 4.86 (2005).

2.  A low back disability was not incurred in or aggravated 
by active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A left hand disability was not incurred in or aggravated 
by active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Diabetes mellitus was not incurred in or aggravated by 
active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Coronary artery disease was not incurred in or aggravated 
by active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes 
mellitus, coronary artery disease, a left hand disability, 
and a low back disability.  He is also seeking a compensable 
initial disability rating for his service-connected hearing 
loss.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The record reflects that the originating 
agency provided the appellant with VCAA notice by letter 
mailed in April 2001.  In response to the Board's July 2004 
Remand instructions, the veteran was sent another letter in 
August 2004, which included notice that the veteran should 
provide any pertinent evidence in his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the disabilities 
for which service connection is sought, and has not been 
provided notice of the type of evidence necessary to 
establish an effective date for the claimed rating increase 
for hearing loss, the Board finds that there is no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for the veteran's diabetes, CAD, 
low back disability or left hand disability; and a higher 
rating is not warranted for the veteran's hearing loss.  
Consequently, the failure to provide notice with respect to 
those elements of the claims is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The 
veteran's Social Security Administration (SSA) disability 
records have also been obtained.  In response to the August 
2004 VCAA letter, the veteran identified additional VA 
treatment records from the outpatient facility in Charlotte 
Hall, Maryland.  The RO obtained those records.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  

In the May 2006 informal hearing, the veteran's 
representative argued that the audiological evaluations 
provided by VA were inadequate because they were conducted in 
a sound-proof environment, and thus do not adequately assess 
the veteran's ability to function under the ordinary 
conditions of daily life including employment.  The Board 
notes that the representative does not contend that the 
evaluations were conducted improperly with respect to the 
standards established for audiological evaluation, but rather 
that the standards themselves necessarily result in 
inadequate examinations.  The Board simply notes that the 
standards for evaluation of hearing impairment are set forth 
with specificity in the regulations.  In this case, with the 
exceptions noted below, the record contains findings that 
comply with the regulations and that are consistent with the 
rating criteria.  Accordingly, the Board finds that another 
examination is not necessary in this case.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on any of the claims would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  

Legal Criteria

Hearing Loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. §§ 4.85.

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)	When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)	When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis, 
cardiovascular disease or diabetes mellitus to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Hearing Loss

On private audiological evaluation conducted in January 1999, 
puretone thresholds in decibels (db) for the four frequencies 
used for VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	20	15	30	35	|25
Left (dB) 	75	75	85	95	|83

The Board notes that puretone averages were not provided by 
the January 1999 examiner; however, as these are derived from 
a simple calculation, the bounds of which are specifically 
set out in the regulations, the Board has provided these 
figures.  See 38 C.F.R. § 4.85 (d).

Speech audiometry results were not recorded.  However, as the 
results for the left ear meet the requirements for 
exceptional patterns of hearing impairment, the Board has 
considered these results under Table VIA.  Applying these 
values to the rating criteria results in a numeric 
designation of level I in the right ear and level VII in the 
left ear.  See 38 C.F.R. §§ 4.85, Table VIA.  Application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a noncompensable rating.  That is, 
the combination of level I in the better ear with level VII 
in the poorer ear results in a noncompensable rating.

The veteran was also afforded a VA audiological examination 
in August 1999.  Puretone thresholds in decibels (db) for the 
four frequencies used for VA evaluation were as follows:



Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	15	25	35	45	|30
Left (dB) 	65	80	95	105	|86

Speech audiometry results for the right ear were 100, with a 
52 for the left ear.  Again, the left ear meets the 
requirements for exceptional patterns of hearing impairment, 
so the Board has also considered these results under Table 
VIA as well as Table VI.  Applying these values to the rating 
criteria results in a numeric designation of level I in the 
right ear and level VIII in the left ear under either set of 
criteria.  See 38 C.F.R. §§ 4.85, Table VI, Table VIA.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, the combination of level I in the better 
ear with level VIII in the poorer ear results in a 
noncompensable rating.

The veteran was also afforded VA audiological examinations in 
November 2000 and February 2004.  The results of the two 
examinations are similar; however, both sets of results are 
incomplete, with readings for 3000 and 4000 Hz levels in the 
left ear not being recorded.  There is no explanation for 
this discrepancy.  The remaining scores are as follows:

February 2004
Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	20	20	35	45	|30
Left (dB) 	65	80	

November 2000
Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	15	10	30	40	|24
Left (dB) 	75	85	

Even assuming the maximum score of 105 for the missing 
ranges, given the level I hearing in the right ear and Level 
IX hearing in the left ear, the results of neither 
examination would support a compensable rating.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected hearing loss 
symptomatology.  There is no reason whatsoever to doubt the 
veracity of these statements.  However, there is also no 
reason to believe that the objective measurements are 
incorrect.  They are in fact quite consistent throughout the 
appeal period.  The Board believes that the objective 
evidence of record outweighs the veteran's statements with 
respect to the severity of his hearing loss.  Indeed, the 
Board's consideration of factors outside of the rating 
criteria provided by the regulations is error as a matter of 
law.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating for a disability 
was not limited to that reflecting the then-current severity 
of the disorder, and that it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the Board has reviewed all of the evidence 
pertinent to the period on appeal.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period.   

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The Board notes that the 
veteran's representative has requested such referral, arguing 
that by confining its scope to numerical audiological 
results, the rating schedule does not adequately address the 
veteran's symptomatology.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an extra-
schedular disability rating is warranted upon a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

The record reflects that the veteran has not required any 
hospitalizations for his hearing loss.  The record does not 
indicate such marked interference with employment as would 
render impractical the application of the schedular 
standards.  The veteran's representative has argued that the 
veteran's hearing loss is outside the norm of hearing loss 
cases.  He again points to the fact that the veteran's 
hearing evaluation was conducted in a sound-proof 
environment.  However, as noted above, this is the norm for 
VA audiological evaluations.  There is no suggestion that the 
veteran's examination was conducted differently than others, 
or that it did not comport with the regulations.  The 
representative has not identified any symptomatology with 
respect to the veteran that is unique or unusual or that can 
fairly be said to be outside the realm of symptomatology 
contemplated by the rating criteria.  

The Board acknowledges that the veteran's service-connected 
disability causes difficulty in distinguishing sounds in a 
real world environment.  However, the rating schedule 
specifically takes into consideration the veteran's ability 
to distinguish voices with the voice discrimination score.  
There is nothing in the veteran's situation that takes him 
outside of the norm of individuals with hearing loss, or that 
renders application of the rating schedule impractical.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  

Service Connection-Low Back and Left Hand

The veteran is seeking service connection for disabilities of 
the low back and left hand.  He attributes both disabilities 
to a fall onto a garbage barge in service.  

Service medical records show that the veteran was treated in 
February 1982 for complaints of pain in the left forearm and 
wrist after a fall.  The diagnosis was soft tissue trauma to 
the left elbow and forearm.  The service records do not show 
that he was found to have a chronic back disorder or left 
hand disorder.  The report of examination for discharge in 
November 1985 shows that the veteran's back and upper 
extremities were found to be normal on clinical evaluation.  

Although the post-service medical evidence of record shows 
that the veteran currently has a back disability and a left 
hand disability, there is no post-service medical evidence of 
either disorder until many years after the veteran's 
discharge from service or of a nexus between the veteran's 
current back disability or left hand disability and his 
military service.  Moreover, a VA physician who examined the 
veteran and reviewed the claims folders in August 2005 has 
opined that the veteran's current back disability and left 
hand disability are not etiologically related to his military 
service and were not manifest within a year of discharge.

In essence, the evidence of a nexus between the veteran's 
current back disability and left hand disability and his 
military service is limited to the veteran's own statements.  
This is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claims.  

Service Connection-Diabetes and CAD

The veteran is seeking service connection for diabetes 
mellitus and coronary artery disease.  The veteran has 
essentially presented two alternative theories of entitlement 
with respect to these issues.  He contends that both 
disorders were present during his military service, and he 
alternatively contends that they resulted from an eating 
disorder.  The Board will address both contentions below.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].

The veteran's assertion that his diabetes and CAD were 
diagnosed in service stems from in-service rule-out diagnoses 
included in an April 1985 weight control evaluation.  
However, a rule-out diagnosis by definition is not a 
confirmed diagnosis, but a statement of possibilities.  Such 
diagnoses are inherently speculative.  Medical probabilities 
and possibilities and unsupported medical opinions carry 
negligible probative weight.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Indeed, a cardiology consultation was 
ordered in response to the rule-out diagnosis, which resulted 
in a finding of no ischemic heart disease, and a diagnosis of 
non-cardiac chest pain.  The service separation examination 
disclosed that all systems, including heart, vascular system 
and endocrine system, were normal.  

Neither diabetes nor CAD was diagnosed in service or within a 
year of separation from service.  The August 2005 VA examiner 
specifically found that, in his opinion, neither condition 
was related to service, and that blood test results in 
service were not consistent with a diagnosis of diabetes at 
that time.  

With respect to CAD, the veteran submitted a private medical 
opinion dated in June 1999 from A.E.W, M.D.  In response to 
the veteran's question as to whether the onset of the 
disorder could have been in the 1980's, A.E.W. stated that he 
"cannot answer without speculating," however, he 
acknowledged that it was an old closure of the right coronary 
artery with "old" being "undefinable."  In essence, this 
does not constitute an opinion at all, but is an explanation 
of the examiner's inability to state an opinion.  By 
contrast, the opinion of the August 2005 VA examiner was 
conclusively stated and was explained in terms of the 
evidence pertinent to service.  The Board therefore finds the 
August 2005 opinion persuasive and adopts its conclusions 
that CAD and diabetes were not present in service and are not 
related to service.  Accordingly, the Board finds that a 
preponderance of the evidence is against service connection 
on a direct or presumptive basis for either diabetes or CAD.  

The veteran contends in the alternative that both diabetes 
and CAD resulted not directly from service, but from an 
eating disorder which has resulted in morbid obesity.  There 
is certainly some support for this theory in the medical 
evidence.  An April 2004 report from a VA physician contains 
the opinion that a "chronic obsessive-compulsive disorder 
manifested by overeating has caused or aggravated beyond 
natural progression [diabetes and hypertension]."

However, in an unappealed rating decision of September 2002, 
the RO denied service connection for the veteran's eating 
disorder.  Consequently, the eating disorder can not serve as 
a basis for establishing service connection for CAD or 
diabetes mellitus.  See 38 C.F.R. § 3.310(a) (2005).  

For the reasons stated, the Board concludes that service 
connection for diabetes mellitus and CAD is not in order.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.

Service connection for a low back disability is denied.

Service connection for a disability of the left hand is 
denied.

Service connection for diabetes mellitus is denied.

Service connection for coronary artery disease is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


